         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SOLID 21, INC.,

        Plaintiff,

        v.                                          Civil Action No. 1:19-cv-01262-LGS

 RICHEMONT NORTH AMERICA, INC.;
 RICHEMONT INTERNATIONAL S.A.; and
 MONTBLANC-SIMPLO GMBH,

        Defendants.


                            XXXXXXXXXXX PROTECTIVE ORDER
                            [PROPOSED]

       Before the Court is the Parties’ Joint Motion to Enter Protective Order. Having

considered the Motion, it is hereby ORDERED that the Motion is GRANTED. The Parties’

Protective Order is as follows:

       1.      As used in this Protective Order, these terms have the following meaning:

       “Action” means Solid 21, Inc. v. Richemont North America, Inc. et al., Case No. 1:19-cv-
       01262-LGS;

       “Attorneys” means attorneys with the law firms of Hecht Partners LLP, and Fross
       Zelnick Lehrman & Zissu, P.C.;

       “Protected Information” is Information designated as “Confidential” or “Attorneys’ Eyes
       Only” in Paragraph 2;

       “Expert” means any person with specialized knowledge or experience in a matter
       pertinent to the litigation who has been retained by a Party or its counsel to serve as an
       expert witness or as a consultant in this Action and is not an officer, shareholder, owner,
       manager, partner, distributor, independent contractor, affiliate, director, employee, former
       employee, contractor, relative, competitor, or customer of an opposing Party;

       “Information” means all materials within the scope of Federal Rule of Civil Procedure
       34, including documents, electronically stored information, and tangible things, as well as
       information given in writing or orally;



                                                1
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 2 of 9




       2.      By making it or identifying it as “Confidential,” a Party may designate any

Information, including interrogatory responses, other discovery responses, testimony, and

transcripts, that it contends in good faith constitutes or contains a trade secret or other

confidential information. By making it or identifying it as “Attorneys’ Eyes Only,” a Party may

designate any Information, including interrogatory responses, other discovery responses,

testimony, and transcripts, that it contends in good faith constitutes or contains a trade secret or

other confidential information and the disclosure of which to competitors would result in

competitive disadvantage to the Party, including, but not limited to, non-public financial

information and non-public information regarding the components and/or construction of the

Parties’ products.

       3.      All Protected Information, along with the contents and substance of such

Information, shall be used solely for the purpose of this Action, and no person receiving such

Protected Information shall, directly or indirectly, transfer, disclose, or communicate in any way

the contents or substance of the Protected Information to any person other than those specified in

Paragraphs 4 or 5, as the case may be. Prohibited purposes include, but are not limited to, use

for competitive purposes or the prosecution of claims not stated in this Action.

       4.      Access to any Information designated “Confidential” shall be limited to:

            a. the Court and its officers;

            b. the parties, including their employees, officers, and directors, to the extent such

               disclosure is necessary for the carrying out of their respective duties in connection

               with this litigation;




                                                   2
 Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 3 of 9




     c. all parties’ Attorneys and their office associates, paralegals, legal assistants,

        stenographic or clerical employees, and outside vendors hired in the ordinary

        course of representation;

     d. persons shown on the face of the Information to have authored or received it, or

        who are designated to testify on behalf of an organization about a topic on which

        the organization’s Information is relevant;

     e. during their depositions, witnesses and attorneys of witnesses in this Action to

        whom disclosure is reasonably necessary, and the witnesses and their attorneys

        will not be permitted to keep any Confidential Information unless otherwise

        agreed by the designating Party or ordered by the Court;

     f. court reporters retained to transcribe testimony;

     g. Experts;

     h. outside independent persons (i.e., persons not currently or formerly employed by,

        consulting with, or otherwise associated with any Party) who are retained by a

        Party or its attorneys to provide assistance as mock jurors or focus group

        members or the like; and

     i. any mediator or settlement officer, and their supporting personnel, mutually

        agreed upon by the parties.

5.      Access to any Information designated “Attorneys’ Eyes Only” shall be limited to:

     a. the Court and its officers;

     b. all parties’ Attorneys and their office associates, paralegals, legal assistants,

        stenographic or clerical employees, and outside vendors hired in the ordinary

        course of representation;



                                           3
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 4 of 9




            c. persons shown on the face of the Information to have authored or received it, or

               who are designated to testify on behalf of an organization about a topic on which

               the organization’s Information is relevant;

            d. during their depositions, witnesses and attorneys of witnesses in this Action to

               whom disclosure is reasonably necessary, and the witnesses and their attorneys

               will not be permitted to keep any Confidential Information unless otherwise

               agreed by the designating Party or ordered by the Court;

            e. court reporters retained to transcribe testimony;

            f. Experts;

            g. outside independent persons (i.e., persons not currently or formerly employed by,

               consulting with, or otherwise associated with any Party) who are retained by a

               Party or its attorneys to provide assistance as mock jurors or focus group

               members or the like; and

            h. any mediator or settlement officer, and their supporting personnel, mutually

               agreed upon by the parties.

       6.      The designation of Protected Information shall be made prior to or at the time of

the production or disclosure of the Information and shall be marked on each page to which the

designation applies, or in the event that such marking is not feasible, on a prominent visible

surface, envelope or container. When a tangible object is produced for inspection subject to this

Protective Order, a photograph thereof shall be produced at the time of inspection labeled with

the desired designation. Thereafter, any knowledge learned or obtained as a result of the

inspection shall be subject to this Protective Order in accordance with the designation. Any

recipient of Information designated as Protected Information must ensure that all copies



                                                 4
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 5 of 9




reproducing or discussing such Information, including full or partial paper or electronic

duplicates, as well as documents, notes, affidavits, memoranda, reports or evidence referring to

the Information, are similarly marked or identified.

       7.      Third parties producing Information in the course of this Action may also

designate Information as Protected Information, subject to the same protections and constraints

on the parties to the Action. A copy of this Protective Order shall be served along with any

subpoena served in connection with this Action. All Information produced by such third parties

shall be treated as “Confidential” for a period of 15 days from the date of its production or

disclosure, and during that period any Party or the Third Party may designate such Information

as Protected Information pursuant to the terms of this Protective Order. A Third Party’s use of

this Protective Order to protect its own Information does not entitle it to access any Information

produced by any Party to this Action.

       8.      All depositions or portions of depositions taken in this Action, including exhibits

thereto, that discuss, contain, or constitute Information designated as Protected Information may

be similarly designated. Confidentiality designations for depositions shall be made either on the

record or by written notice to the other Party within 15 days of receipt of the final (not rough)

transcript. Unless otherwise agreed, depositions shall be treated as “Attorneys’ Eyes Only”

during the 15-day period following receipt of the final (not rough) transcript. For depositions

containing some Protected Information and some non-Protected Information, a separate

transcript(s) marked “Confidential Information Governed by Protective Order” and/or

“Attorneys’ Eyes Only Information Governed by Protective Order,” as the case may be, apart

from the usual transcript, shall be prepared by the court reporter. The deposition of any witness




                                                 5
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 6 of 9




(or any portion of such deposition) that encompasses Protected Information shall be taken only in

the presence of persons who are qualified to have access to such Information.

       9.      Any Party who inadvertently fails to identify Information as Protected

Information shall promptly take reasonable steps to correct its failure. Such failure shall be

corrected by providing written notice of the error and substituted copies of the inadvertently

produced Information. Such Information will thereafter be treated as Protected Information.

Any Party receiving such inadvertently unmarked Protected Information shall make reasonable

efforts to retrieve any such Information distributed to unauthorized persons.

       10.     All inadvertent disclosures of Information that is privileged or otherwise immune

from discovery shall be subject to the requirements and procedures detailed in Federal Rule of

Evidence 502(b) and Federal Rule of Civil Procedure 26(b)(5)(B). If a Party learns that, by

inadvertence or otherwise, it has disclosed another Party’s or third-party’s “Confidential”

Information to any person not authorized to view such Information under this Protective Order,

the Party must immediately: (a) notify in writing the designating Party of the unauthorized

disclosure; (b) use its best efforts to retrieve all unauthorized copies of the Information; and (c)

inform the person or persons to whom unauthorized disclosure was made of the terms of this

Protective Order.

       11.     Any Party may request a change in the designation of any Information designated

as Protected Information. Any such Information shall be treated as designated until the change is

completed. If the requested change in designation is not agreed to, the Party seeking the change

shall move for relief consistent with the Court’s Scheduling Order, as well as the Local Rules of

this Court and any applicable discovery procedures, providing notice to any Third Party whose

designation of produced Protected Information in the Action may be affected. The Party



                                                  6
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 7 of 9




asserting that the Information is Protected Information shall have the burden of proving that the

Information in question is within the scope of protection afforded by Fed. R. Civ. P. 26(c).

       12.      If a Party is served with a discovery request, subpoena, or a court order issued in

other litigation that compels disclosure of any Protected Information, that Party must:

             a. Promptly notify in writing the designating Party. Such notification shall include a

                copy of the subpoena or court order;

             b. Promptly notify in writing the person who caused the discovery request,

                subpoena, or order to issue in the other litigation that some or all of the material

                covered by the discovery request, subpoena, or order is subject to this Protective

                Order. Such notification shall include a copy of this Protective Order; and

             c. Cooperate with respect to all reasonable procedures sought to be pursued by the

                designating Party whose Information may be affected.

       If the designating Party timely seeks a protective order or files a motion to quash, the

Party served with the discovery request, subpoena, or court order shall not produce any Protected

Information before a determination by the court from which the discovery request, subpoena, or

order issued, unless the Party has obtained the designating Party’s permission. If no motion to

quash or motion for protective order is filed before the scheduled production date fixed by the

applicable discovery rule, subpoena, or order, or if the motion to quash the subpoena or motion

for protective order is denied, the Party upon whom the discovery request, subpoena, or order

was served may comply with the same without being deemed to have violated this Protective

Order. The designating Party shall bear the burden and expense of seeking protection in that

court of its Information and nothing in these provisions should be construed as authorizing or

encouraging a receiving Party in this Action to disobey a lawful directive from another court.



                                                  7
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 8 of 9




       13.     Within 60 days of the termination of this Action (including any appeals), or a

request by the Party that produced the Information, whichever is later, each Party shall either

destroy or return to the opposing Party all tangible things and tangible copies of Information

designated as Protected Information by the opposing Party, including all tangible copies of

extracts or data taken from such Information, with the exception of Information excerpted and

included in attorney notes or written work product, including without limitation, written

discovery, correspondence, judicial submissions such as briefs or memoranda, expert reports,

and drafts thereof. Each Party shall use commercially reasonable efforts to remove electronic

copies of such Information from any computer, server, or communication device. Each Party

shall provide a certification as to such return or destruction within the 60-day period. Attorneys

shall be entitled to retain, however, one paper and one electronic set of all Information generated

in connection with this Action.

       14.     Any Party may apply to the Court for a modification of the Protective Order, and

nothing in this Protective Order shall be construed to prevent a Party from seeking such further

provisions enhancing or limiting confidentiality as may be appropriate.

       15.     No Action taken in accordance with this Protective Order shall be construed as a

waiver of any claim or defense in the Action or of any position as to discoverability,

admissibility, or relevance of evidence.

       16.     The restrictions set forth in this Protective Order shall not apply to Information

that is known to the receiving Party or the public before the date of its transmission to the

receiving Party, or which becomes known to the public after the date of its transmission to the

receiving Party, provided that such Information does not become publicly known by any act or




                                                  8
         Case 1:19-cv-01262-LGS Document 133 Filed 09/16/21 Page 9 of 9




omission of the receiving Party, its employees, or its agents that would be in violation of this

Protective Order.

       17.     The obligations imposed by this Protective Order shall survive the termination of
             The parties are advised that the Court retains discretion as to whether to afford
this Action. confidential treatment to redacted information in Orders and Opinions. Any request
             to seal shall be made in accordance with Individual Rule I.D.3.
       DONE AND ORDERED in Chambers in New York, New York, this ____          16th day of

      September
_____________________, 2021.


                                                              ________________________
                                                              Lorna G. Schofield
                                                              United States District Judge




                                                 9
